    Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 1 of 24




                 UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF NEW YORK



DIAGEO NORTH AMERICA, INC.,
      Plaintiff,
v.                                            Case No. 1:17-cv-04259-LLS
W.J. DEUTSCH & SONS LTD. d/b/a
DEUTSCH FAMILY WINE & SPIRITS, and
BARDSTOWN BARREL SELECTIONS LLC,
      Defendants.




  MEMORANDUM OF LAW IN OPPOSITION TO DEUTSCH’S MOTION TO
      EXCLUDE THE TESTIMONY OF PHILIP G. HAMPTON, II




                                Susan J. Kohlmann
                                Gianni P. Servodidio
                                Jacob D. Alderdice
                                Allison N. Douglis
                                JENNER & BLOCK LLP
                                919 Third Avenue, 38th Floor
                                New York, NY 10022
                                Phone 212-891-1600
                                Fax 212-891-1699
            Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 2 of 24




                                                   TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1

BACKGROUND .............................................................................................................................2
    A.   Hampton’s Report on PTO Practices and Procedures ............................................ 2
          B.         Krugman’s and Saidman’s Reports ........................................................................ 6
          C.         The Expert Rebuttal Reports ................................................................................... 7

ARGUMENT ...................................................................................................................................8

    I.    PTO Expert Hampton’s Testimony Is Straightforwardly Admissible. ................................9

    II. Hampton’s Testimony is Relevant and Does Not Offer Improper Legal
        Conclusions. .......................................................................................................................13

    III. Hampton’s Rebuttal Opinions Are Proper. ........................................................................16

    IV. Hampton’s Challenged Deposition Testimony Is Admissible To The Extent
        Deutsch Questions Hampton On Similar Issues. ...............................................................18

CONCLUSION ..............................................................................................................................19




                                                                     ii
            Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 3 of 24




                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)

Cases

Alfred E. Mann Found. for Sci. Rsch. v. Cohclear Corp.,
    2014 WL 12586105 (C.D. Cal. Jan. 3, 2014) ......................................................................9–10

Am. Cruise Lines, Inc. v. HMS Am. Queen Steamboat Co. LLC,
   2017 WL 3528606 (D. Del. Aug. 16, 2017) ............................................................................14

Amorgianos v. Nat'l R.R. Passenger Corp.,
  303 F.3d 256 (2d Cir. 2002)...................................................................................................8, 9

Ass Armor, LLC v. Under Armour, Inc.,
   2016 WL 7156092 (S.D. Fla. Dec. 8, 2016) ............................................................................14

Bausch & Lomb, Inc. v. Alcon Lab’ys, Inc.,
   79 F. Supp. 2d 252 (W.D.N.Y. 2000) ............................................................................9, 14, 15

Bd. of Trustees of AFTRA Ret. Fund v. JPMorgan Chase Bank, N.A.,
    2011 WL 6288415 (S.D.N.Y. Dec. 15, 2011) ...................................................................11, 13

Boucher v. U.S. Suzuki Motor Corp.,
   73 F.3d 18 (2d Cir. 1996)...........................................................................................................9

Degelman Indus. Ltd. v. Pro-Tech Welding & Fabrication, Inc.,
   2011 WL 6754051 (W.D.N.Y. May 27, 2011) ....................................................................9, 14

Design Ideas, Ltd. v. Meijer, Inc.,
   2018 WL 3539441 (C.D. Ill. July 23, 2018) ............................................................................10

Deutsch v. Novartis Pharms. Corp.,
   768 F. Supp 2d 420 (E.D.N.Y. 2011) ......................................................................................11

Fiji Water Co., LLC v. Fiji Mineral Water USA, LLC,
    741 F. Supp. 2d 1165 (C.D. Cal. 2010) ...................................................................................16

In re: Gen. Motors LLC Ignition Switch Litig.,
    2015 WL 9480448 (S.D.N.Y. Dec. 29, 2015) .........................................................................19

Genband US LLC v. Metaswitch Networks Corp.,
   2016 WL 7645444 (E.D. Tex. Jan. 8, 2016) ............................................................................10

Icon-IP Pty Ltd. v. Specialized Bicycle Components, Inc.,
   87 F. Supp. 3d 928 (N.D. Cal. 2015) .......................................................................................10



                                                                  iii
            Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 4 of 24




Ideal World Mktg., Inc. v. Duracell, Inc.,
   15 F. Supp. 2d 239 (E.D.N.Y. 1998) .......................................................................................14

Paddington Corp. v. Attiki Importers & Distributors, Inc.,
   996 F.2d 577 (2d Cir. 1993).....................................................................................................13

Sanders v. Mt. Sinai Sch. of Med.,
   418 F. Supp. 2d 339 (S.D.N.Y. 2005)......................................................................................14

Scott v. Chipotle Mexican Grill, Inc.,
   315 F.R.D. 33 (S.D.N.Y. 2016) ...............................................................................................16

Shea v. Long Island R.R. Co.,
   No. 05 CIV. 9768 (LLS), 2009 WL 1424115 (S.D.N.Y. May 21, 2009) ..............................8, 9

In re Wellbutrin SR Antitrust Litig.,
    2010 WL 8425189 (E.D. Pa. Mar. 31, 2010) ...........................................................................14

Other Authorities

Fed. R. Civ. P. 26(a)(2) ..................................................................................................................16

McCarthy on Trademarks & Unfair Competition (5th ed.) .......................................................9, 13




                                                                     iv
         Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 5 of 24




                                         INTRODUCTION

       Plaintiff Diageo North America, Inc. (“Diageo”) opposes this motion (“Deutsch Mot.”) by

Defendants Deutsch Family Wine & Spirits and Bardstown Barrel Selections LLC (collectively,

“Deutsch”) to exclude Philip G. Hampton, II from testifying as an expert witness for Diageo in

this case. Hampton will testify about the U.S. Patent and Trademark Office (“PTO”)’s practices

and procedures with respect to trademark and design patent applications. His testimony will aid

the jury’s understanding of these processes and facilitate its ability to assess disputed issues in this

case, including Deutsch’s baseless counterclaims that Diageo misrepresented the distinctiveness

of the Bulleit Trade Dress before the PTO and that the Bulleit Trade Dress is functional,

abandoned, and non-distinctive.

       Deutsch’s motion to exclude Hampton simply disregards the well-established role of PTO

experts in intellectual property cases and should be readily denied. Hampton’s testimony on

practices and procedures of the PTO fits squarely within the type of PTO expert testimony that

courts regularly allow because it does not usurp the role of the Court in instructing the jury on the

law or the role of the fact finder in resolving disputed factual issues. Hampton’s testimony is

relevant, reliable and meets all the hallmarks of proper expert testimony under Daubert. At

bottom, Deutsch’s arguments reflect mere disagreement with Hampton’s conclusions, which does

not justify exclusion.

       The Court should similarly reject Deutsch’s improper attempt to turn the law on its head

by excluding Hampton’s testimony because he declined to offer inadmissible conclusions about

the legal substance of Diageo’s trademark application. It is firmly established that although a PTO

expert can provide relevant and helpful background for the jury on PTO procedures, such an expert

cannot offer legal opinions. Thus, just as the Court should prevent Deutsch’s PTO expert from



                                                   1
            Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 6 of 24




offering inadmissible legal opinions, the Court should reject Deutsch’s motion to exclude Hampton

for adhering to the proper role of a PTO expert and not opining on the merits of Deutsch’s fraud

claim.

         Deutsch’s other arguments for exclusion fare no better. Deutsch argues that Hampton’s

rebuttal opinions should be excluded because they do not adequately refute Deutsch’s experts’

opinions. While these arguments are manifestly false, as with the other issues Deutsch raises, none

of these criticisms warrants exclusion of Hampton’s opinions, but rather should more appropriately

be addressed through proper cross-examination at trial. And, to the extent Deutsch additionally

challenges statements made by Hampton in his deposition, those statements were made in direct

response to questioning posed by Deutsch, and do not reflect the testimony Hampton will offer at

trial absent similar prompting by Deutsch’s counsel. Deutsch’s motion should be denied in its

entirety.

                                        BACKGROUND

         On March 1, 2019, Deutsch and Diageo each disclosed experts—Gary Krugman for

Deutsch and Hampton for Diageo—to testify on proceedings of the U.S. Patent and Trademark

Office (“PTO”) relating to Diageo’s 2004 application to register the Bulleit Trade Dress and the

PTO’s issuance of U.S. Trademark Registration No. 3,075,812 (the “‘812 Registration”) for the

Bulleit Trade Dress.     Hampton and Deutsch’s expert Perry Saidman also addressed PTO

proceedings relating to a 2017 design patent application for the Redemption bottle design (design

patent application no. 29/613,271, or the “‘271 Redemption Bottle Application”). Deutsch and

Diageo later disclosed rebuttal reports by each of these experts.

         A.      Hampton’s Report on PTO Practices and Procedures

         Deutsch has argued that Diageo’s registration is invalid and that Diageo committed fraud

on the PTO. More specifically, Deutsch alleges both that Diageo fraudulently misrepresented the

                                                 2
        Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 7 of 24




distinctiveness of the Bulleit Trade Dress in proceedings before the PTO to obtain the ‘812

Registration and that the Bulleit Trade Dress is not subject to protection because it is functional

and has been abandoned. See Defs.’ Am. Answer, Aff. Defenses & Countercls. 12–13, 27–32,

ECF No. 34 (“Amended Counterclaims”). To enable the jury to assess the validity of Deutsch’s

arguments, Diageo retained Hampton, a well-regarded PTO expert, to provide background on the

PTO’s practices and procedures to aid the jury in understanding the examination history of the

‘812 Registration.

       Hampton served as the Assistant Commissioner for Trademarks at the PTO from 1994 to

1998 and has otherwise worked as an intellectual property attorney with a focus on patents,

trademarks, and unfair competition since 1980. See Decl. of Gianni P. Servodidio in Supp. of Mot.

to Exclude Testimony of Gary Krugman (“Krugman Mot. Servodidio Decl.”), Ex. 2 (Expert Report

of Philip G. Hampton, II) (“Hampton Report”), ECF No. 229-2, ¶¶ 7–9. In his capacity as Assistant

Commissioner for Trademarks, he managed day-to-day operations and policy at the Trademark

Office, including exercising significant oversight of trademark examining procedures. See id.

¶¶ 10–11, 14. Deutsch does not challenge Hampton’s qualifications to opine on PTO practices

and procedures.

       Hampton’s expert report describes the requirements for trademark applications and

standards applied by the PTO during the examination process. Id. ¶¶ 28–30. Hampton’s expert

report also describes the procedures through which an application is reviewed by a PTO Examining

Attorney. See id. ¶¶ 31–38. For example, Hampton explains the significance of an “office action,”

which, under the Trademark Manual of Examination Procedures, is the vehicle by which an

Examining Attorney explains the grounds for refusing an application. See id. ¶ 35. He further

explains the processes by which an applicant may submit arguments in response to an Examining



                                                3
         Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 8 of 24




Attorney’s grounds for refusal, after which the Examining Attorney may either accept those

arguments (and approve the trademark for publication in the Official Gazette) or reject those

arguments (and issue a “final office action” that may be subject to a motion for reconsideration or

appeal to the Trademark Trial and Appeal Board). Id. ¶¶ 36–37.

       After providing his opinion on the PTO’s general practices and procedures for responding

to trademark applications, Hampton’s expert report opines on how the examination history of the

‘812 Registration was consistent with routine application practice he has observed in his years of

experience. Id. ¶¶ 41–58.

   First, Diageo submitted an application signed by its counsel Eliot Basner, who executed the

    required oath verifying that to the best of his knowledge, all of the statements made in the

    application were true and no other person or entity had the right to use the mark in commerce.

    See Declaration of Michael Grow (“Grow Decl.”) Ex. 4 (DFWS000038015) (“File Wrapper”),

    ECF No. 219-4, at 000038086; Hampton Report ¶ 41.

   Second, the Examining Attorney issued an Office Action on April 11, 2005, (i) confirming that

    the Examining Attorney had “searched the Office records and [had] found no similar registered

    or pending mark which would bar registration”; (ii) asking Diageo to submit a new drawing

    page to “identify all features that are claimed in the mark,” such as through outlining the bottle

    shape with dotted lines; and (iii) requiring Diageo to disclaim the use of the words “bourbon”

    and “whiskey” as used separately from the claimed mark and to submit a claim of ownership

    for two prior trademark registrations. See File Wrapper, ECF No. 219-4, at 000038074–75;

    Hampton Report ¶¶ 42–43. The Examining Attorney did not at this stage refuse to issue the

    registration on the grounds that the claimed mark was functional or non-distinctive. See id.




                                                  4
         Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 9 of 24




   Third, counsel for Diageo communicated with the Examining Attorney about the acceptability

    of a proposed new drawing page, after which the Examining Attorney sent an additional email

    stating that the bottle shape was “non-distinctive” and therefore the outline of the bottle must

    be presented in dotted lines, and providing examples of “similar non-distinctive bottle

    designs.” See File Wrapper, ECF No. 219-4, at 000038070; Hampton Report ¶ 44.

   Fourth, outside counsel for Diageo then responded to the April 11, 2005 Office Action by (1)

    submitting a new drawing; (2) amending the application to include the required disclaimer of

    the words “bourbon” and “whiskey”; (3) claiming ownership in the two prior registrations;

    (4) arguing that any rejection for lack of distinctiveness had been waived by failure to raise it

    in the original Office Action; and (5) arguing that rejection for lack of distinctiveness was

    substantively incorrect because the Bulleit bottle shape was in fact distinctive. See File

    Wrapper, ECF No. 219-4, at 000038064–000038073; Hampton Report ¶¶ 53–54. As part of

    this response, Diageo’s counsel argued that the Bulleit bottle shape was distinctive because it

    evoked an 1800s medicine bottle, and cited design awards and positive press attention that the

    bottle design had received as further evidence of distinctiveness. See File Wrapper, ECF No.

    219-4, at 000038068–000038073; Hampton Report ¶ 54.

   Following these communications, the Examining Attorney noticed the claimed Bulleit Trade

    Dress for publication. See File Wrapper, ECF No. 219-4, at 000030860.

Among other commentary to provide context for these proceedings, Hampton’s report opines that

Diageo’s response to the Office Action was “typical of the kinds of legal arguments presented by

applicants during the course of trademark prosecution before the USPTO,” and that based on his

experience, “it is very common for applicants to distinguish third party references cited by




                                                 5
        Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 10 of 24




Examining Attorneys and to specifically point out to Examining Attorneys why their marks are

distinctive and entitled to registration.” Hampton Report ¶ 55.

       Hampton also commented on the ‘271 design patent application, filed in 2017, that claimed

an “original ornamental design for a Bottle” for the Redemption packaging. See id. ¶¶ 60–64. The

application included declarations of assignment by named inventors Tom Steffanci (Deutsch’s

president) and Courtney Provini and Jennifer Thomason (Deutsch employees), and claimed as part

of the invention the front view of the Redemption bottle shape. See Decl. of Gianni P. Servodidio

in Supp. of Diageo’s Opp’n to Mot. to Exclude Test. of Philip G. Hampton, II (“Hampton Opp.

Servodidio Decl.”), Ex. 1 (Design Patent Application No. 29/613,271) (DFWS00133074, at

00133182–’83, 00133203). Hampton explained that under PTO practices and procedures, “an

application for a design patent may only be filed for non-functional features of a product,” so

executing a declaration of assignment of a design patent application under oath constituted a

representation that the shape of the bottle was not functional. Hampton Report ¶¶ 63–64.

       B.      Krugman’s and Saidman’s Reports

       With respect to the ‘812 Registration proceedings, Deutsch offered a report from Gary

Krugman, a former PTO examining attorney. Krugman provided certain background information

about PTO practices. See Grow Decl. Ex. 5, ECF No. 219-5 (Expert Report of Gary D. Krugman)

(“Krugman Report”) ¶¶ 22–23, 34–35. However, Krugman also opined on contested legal issues

and governing standards—for example, suggesting that “with respect to marks which comprise a

configuration of the container or packaging for the goods[,] . . . most such configurations are not

considered inherently distinctive and would be protectable only upon a showing of acquired

distinctiveness.” Id. ¶¶ 27–30. Diageo has moved to exclude Krugman from testifying as to the

validity of the ‘812 Registration or to general legal standards. See Mem. of Law in Supp. of



                                                6
        Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 11 of 24




Diageo’s Mot. to Exclude Certain Testimony of Gary D. Krugman, ECF No. 228 (“Krugman

Exclusion Mot.”).

       With respect to the ‘271 Redemption Bottle Application for a design patent, Deutsch

offered a report from Perry Saidman, an intellectual property attorney, who opined on whether that

application “affect[s] the functionality defense pled by the Defendants/Counterclaim Plaintiffs.”

Grow Decl. Ex. 6, ECF No. 219-6 (Expert Report of Perry J. Saidman) (“Saidman Report”) ¶ 9.

In his expert report, Saidman does not purport to testify to PTO practices or procedures, instead

opining solely on purported distinctions between the legal standard for functionality in the design

patent context as opposed to the trade dress context. See generally id. As with Krugman’s

testimony, Diageo has moved to exclude Saidman from testifying on the legal implications of

whether the ‘271 Redemption Bottle Application affects Deutsch’s claim that the Bulleit Trade

Dress is functional. See Mem. of Law in Supp. of Diageo’s Mot. to Exclude the Testimony of

Perry Saidman, ECF No. 214 (“Saidman Exclusion Mot.”).

       C.      The Expert Rebuttal Reports

       In his rebuttal report, Hampton responded to both Krugman’s and Saidman’s initial reports,

explaining that portions of both were irrelevant and misleading. As relevant here, with respect to

the Krugman report, Hampton opined that Krugman’s reference to third-party packaging that

purportedly shared similarities to the Bulleit Trade Dress was misleading because the Examining

Attorney “never referenced any third-party bottles containing the combination of features claimed

in the ‘812 Registration and thus likely never found any such containers.” Hampton Opp.

Servodidio Decl. Ex. 2 (Expert Rebuttal Report of Philip G. Hampton, II) (“Hampton Rebuttal

Report”) ¶ 11. He also explained that Krugman incorrectly stated that Diageo “refused to submit

a drawing showing the entire bottle design in dotted lines,” since Diageo had in fact argued in

response that it was not required to disclaim the shape of the bottle. Id. ¶ 12. Ultimately, the

                                                7
         Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 12 of 24




record showed that “the Examining Attorney accepted Diageo’s arguments and allowed for the

medicine bottle-shaped bottle design to be included as part of the overall mark.” Id.

         In his rebuttal to Saidman, Hampton explained—in response to Saidman’s erroneous

statement to the contrary—that the functionality standard in the design patent context is similar to

the functionality standard in the trade dress context. See Hampton Rebuttal Report ¶¶ 16–17 &

n.6. Hampton also explained that Saidman’s focus on whether the design patent application sought

a patent for a bottle design that exactly matched the Redemption bottle was irrelevant, since

Deutsch had argued that the shape of the Bulleit bottle is functional standing alone and an

application for a design patent for a bottle with a similar shape contradicted that argument. Id.

¶ 19.1

                                            ARGUMENT

         The Supreme Court “held in Daubert that under Rule 702 ‘the trial judge must ensure that

any and all scientific testimony or evidence admitted is not only relevant, but reliable.” Shea v.

Long Island R.R. Co., No. 05 CIV. 9768 (LLS), 2009 WL 1424115, at *3 (S.D.N.Y. May 21, 2009)

(Stanton, J.) (quoting Daubert v. Merrell Dow Pharms., 509 U.S. 579, 589 (1993)). The “inquiry

envisioned by Rule 702 is . . . a flexible one, and the gatekeeping inquiry must be tied to the facts

of a particular case.” Amorgianos v. Nat'l R.R. Passenger Corp., 303 F.3d 256, 266 (2d Cir. 2002)

(internal quotation marks and citations omitted). A court should allow an expert to testify if the



1
  Krugman and Saidman also submitted rebuttal reports in response to Hampton’s opening report.
Krugman opined further on whether other bottles shared characteristics with the Bulleit Trade Dress and
on the distinctiveness of the Bulleit Trade Dress. See Krugman Mot. Servodidio Decl. Ex. 4, ECF No.
229-10 (Rebuttal Expert Report of Gary D. Krugman) (“Krugman Rebuttal Report”) ¶¶ 15–19. Saidman
reiterated his argument that the ‘271 Redemption Bottle Application is irrelevant to whether the
Redemption bottle shape is functional. See Hampton Opp. Servodidio Decl. Ex. 3 (Expert Rebuttal
Report of Perry J. Saidman) (“Saidman Rebuttal Report”) ¶ 5. Diageo’s motions to exclude also address
the improper opinions and legal testimony disclosed in these rebuttal reports. See Krugman Exclusion
Mot., ECF No. 228, at 7–11; Saidman Exclusion Mot., ECF No. 214, at 6–9.

                                                   8
        Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 13 of 24




testimony is “relevant and (1) presented by a qualified expert, (2) based upon sufficient facts or

data, and (3) the product of reliable principles and methods.” Shea, 2009 WL 1424115, at *3

(citing Fed. R. Evid. 702).

        “Although expert testimony should be excluded if it is speculative or conjectural, or if it is

based on assumptions that are so unrealistic and contradictory as to suggest bad faith or to be in

essence an apples and oranges comparison, other contentions that the assumptions are unfounded

go to the weight, not the admissibility, of the testimony.” Boucher v. U.S. Suzuki Motor Corp., 73

F.3d 18, 21 (2d Cir. 1996) (quotation marks and citations omitted). When a party disagrees with

an expert’s conclusions, it may use “[v]igorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof” to address that evidence at trial.

Amorgianos, 303 F.3d at 267.

I.      PTO Expert Hampton’s Testimony Is Straightforwardly Admissible.

        It is well settled that a PTO expert “can assist the judge and jury about matters such as the

technical aspects of applying for and obtaining a federal trademark registration.” 4 McCarthy on

Trademarks & Unfair Competition § 23:2.75 (5th ed.). Courts regularly admit testimony from

PTO experts in patent and trademark infringement cases to speak to PTO practices and procedures,

where such practices are relevant to the claims at issue. See, e.g., Bausch & Lomb, Inc. v. Alcon

Lab’ys, Inc., 79 F. Supp. 2d 252, 255, 258 (W.D.N.Y. 2000) (holding that testimony on “general

procedures involved in the patent application process . . . may be helpful to the jury, and is therefore

admissible,” but excluding testimony on patent invalidity); Degelman Indus. Ltd. v. Pro-Tech

Welding & Fabrication, Inc., 2011 WL 6754051, at *4–5 (W.D.N.Y. May 27, 2011), report and

recommendation adopted without modification, 2011 WL 6752565 (W.D.N.Y. Dec. 23, 2011)

(allowing testimony as to PTO “rules, practices, and procedures”); Alfred E. Mann Found. for Sci.



                                                   9
        Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 14 of 24




Rsch. v. Cohclear Corp., 2014 WL 12586105, at *9 (C.D. Cal. Jan. 3, 2014) (allowing testimony

“as to background information and the PTO’s procedures”).

       Courts also routinely hold that it is appropriate to comment on PTO practices and

procedures as applied to the facts of a specific patent or trademark application. See, e.g., Icon-IP

Pty Ltd. v. Specialized Bicycle Components, Inc., 87 F. Supp. 3d 928, 946–47 (N.D. Cal. 2015)

(allowing expert in patent litigation to testify to “the general practices and procedures” of the PTO

as well as “the particular patent application at issue”); Design Ideas, Ltd. v. Meijer, Inc., 2018 WL

3539441, at *3 (C.D. Ill. July 23, 2018) (allowing testimony about “PTO trademark practices and

procedures” and about other marks that had been registered without a relevant type of disclaimer);

Genband US LLC v. Metaswitch Networks Corp., 2016 WL 7645444, at *2 (E.D. Tex. Jan. 8,

2016) (allowing expert to “opine about PTO procedure, customary practices in the PTO, and any

procedural facts relevant to inequitable conduct in this case”).

       Here, Hampton’s opinions fall squarely within these boundaries of permissible PTO expert

testimony. As discussed above, he will testify on the PTO’s general procedures for trademark

registration, including the significance of an initial Office Action and the procedural legitimacy of

responding to such an action with legal and factual arguments that the Examining Attorney is free

to accept or reject. See Hampton Report ¶¶ 35–38. He will also clarify specific aspects of the

registration process, including the nature of the oath requirement. See id. ¶ 30. Given that the jury

is “likely to be uninformed on the subject of trademark applications,” Meijer, 2018 WL 3539441,

at *3, this testimony will undoubtedly be helpful to the jury’s evaluation of whether Diageo’s trade

dress application resulting in the ‘812 Registration defrauded the PTO by misrepresenting the

distinctiveness of the Bulleit Trade Dress, as Deutsch argues, or whether Diageo properly

presented arguments for the Bulleit bottle’s distinctiveness that the Examining Attorney was well



                                                 10
        Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 15 of 24




equipped to assess, as Diageo argues.            Similarly, Hampton’s testimony on design patent

applications and their relevant oath requirements will be helpful in allowing the jury to assess

whether Deutsch’s president and employees affirmed under oath in the ‘271 Redemption Bottle

Application that the Redemption bottle design was non-functional and therefore eligible for a

design patent, and whether that fact undercuts Deutsch’s argument that identical characteristics of

the Bulleit Trade Dress are functional. See Hampton Report ¶¶ 61–64.

        Deutsch’s arguments for exclusion are meritless: they amount to mere disagreement with

Hampton’s conclusions or description of PTO procedure, and are incorrect to boot. See Deutsch

v. Novartis Pharms. Corp., 768 F. Supp 2d 420, 441 (E.D.N.Y. 2011) (“To the extent [a party]

disagrees with the conclusions reached by [the opposing party’s expert], this is an avenue for cross-

examination and not an appropriate basis for exclusion.”); Bd. of Trustees of AFTRA Ret. Fund v.

JPMorgan Chase Bank, N.A., 2011 WL 6288415, at *12 (S.D.N.Y. Dec. 15, 2011) (“Plaintiffs’

mere disagreement with [the opposing expert’s] conclusions is insufficient to render her opinions

inadmissible ipse dixit.”). Deutsch does not even attempt to cite case law establishing that it is

appropriate to exclude expert testimony on this basis.2

        Instead, Deutsch first argues that Hampton should be excluded because he “incorrectly

stated that the PTO examining attorney assigned to the Bulleit Application . . . did not issue any

refusal to register the Alleged Bulleit Trade Dress” due to a supposed “failure to recognize” that

the April 11, 2005 Office action refused to register the Bulleit Trade Dress because the Examining

Attorney deemed the Bulleit Trade Dress functional or non-distinctive. See Deutsch Mot. at 4. As

an initial matter, Deutsch’s argument that Hampton should be excluded because it disagrees with


2
  Tellingly, Deutsch argues over and over that Hampton’s testimony should be excluded because it is
“incorrect.” See, e.g., Deutsch Mot. at 3 (repeatedly referencing supposedly “incorrect analysis”); id. at 4
(“Mr. Hampton incorrectly stated . . . .”); id. at 5 (referencing a supposedly “incorrect analysis” and
“erroneous conclusion”).

                                                    11
        Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 16 of 24




his conclusions is wrong as a matter of law. Although that alone is a sufficient basis to reject

Deutsch’s argument on this point, it is also worth noting that Deutsch is incorrect on the facts.

Deutsch’s assertion is based on a misreading of the Office Action, which contained a routine

request for a new drawing page to clarify which portions of the image of the Bulleit Bottle

constituted the Bulleit Trade Dress and whether or not Diageo intended to claim the shape of the

bottle as part of the mark. See File Wrapper, ECF No. 219-4, at 000038074–75. This was not—

as Deutsch wrongly alleges—an initial finding that the bottle shape was non-distinctive. To the

contrary, there was a separate section in that same Office Action that addressed the initial finding

of non-distinctiveness, and that request from the Examining Attorney was limited to a request to

disclaim the words “bourbon” and “whiskey”—not the shape of the bottle. See id. at 000038075.

In any event, as Hampton states in his report, the Examining Attorney issued a subsequent email

requesting disclaimer of the bottle shape and it is commonplace for applicants to present counter-

arguments to an Examining Attorney’s initial finding of non-distinctiveness. See Hampton Report

¶¶ 44, 55. So, even if the Examining Attorney had initially found the Bulleit bottle shape to be

non-distinctive in the April 11 Office Action, Diageo was entitled to attempt to convince the

Examining Attorney to change his mind later in the proceedings. See id. ¶ 55. For Deutsch to

seek exclusion on the grounds that Hampton made some “mistake” in describing the foregoing

prosecution history is absurd.

       Deutsch also faults Hampton for “overlook[ing]” that the Bulleit bottle shape is not

distinctive when discussing Diageo’s arguments to the contrary before the Examining Attorney.

See Deutsch Mot. at 6. Here, Deutsch merely retreads Deutsch’s well-worn legal arguments about

how Diageo’s bottle design is not distinctive. See Defs.’ Am. Answer, Affirmative Defenses &




                                                12
        Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 17 of 24




Countercls., ECF No. 34, ¶¶ 65–85. 3 But, to the extent that Deutsch argues that Hampton’s

testimony is unreliable because it failed to adopt Deutsch’s conclusory legal arguments about

distinctiveness, which is plainly is not a proper basis for a Daubert challenge, this cannot be

grounds for excluding Diageo’s expert. See, e.g., AFTRA Ret. Fund, 2011 WL 6288415, at *12.

Additionally, as discussed in the next section, Hampton does not analyze whether Diageo’s

arguments to the Examining Attorney were substantively correct as a matter of trademark law

because it is the province of the Court, not expert witnesses, to advise the jury on the law so that

they can resolve the factual issues to be tried.

II.     Hampton’s Testimony is Relevant and Does Not Offer Improper Legal Conclusions.

        Deutsch argues that Hampton’s testimony should also be excluded as irrelevant for

focusing on “the process that Diageo followed rather than the substance of its response.” Deutsch

Mot. at 10; see id. at 9–11. In other words, Deutsch suggests that Hampton should be excluded

because he does not directly opine on whether Diageo committed fraud on the PTO. Deutsch’s

effort to exclude Hampton’s testimony on this ground reflects a fundamental misunderstanding of

the purpose—and limits—of PTO expert testimony. Hampton’s testimony is relevant precisely

because it will aid the jury in understanding the PTO processes that Deutsch relies upon in bringing

its fraud claim.




3
  Although beyond the proper scope of a Daubert motion, Deutsch is flatly wrong that the design of an
1800s medicine bottle cannot be a distinctive component of the overall trade dress for whiskey packaging
sold in the twenty-first century. It is black-letter law that distinctiveness of a trademark must be evaluated
in the context of the goods or services covered by the mark. See 2 McCarthy on Trademarks & Unfair
Competition § 11:64 (5th ed.) (“The distinctiveness of a mark cannot be determined in the abstract, but
only by reference to the goods or services upon which the mark is used.”); Paddington Corp. v. Attiki
Importers & Distributors, Inc., 996 F.2d 577, 583 (2d Cir. 1993) (stating that “a court examines the
context in which the words constituting the mark are used” when evaluating distinctiveness). A bottle
used centuries ago for a different product can be highly distinctive when used in a different context—as
found by the Trademark Office in this very case.

                                                     13
        Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 18 of 24




        The case law draws a clear line between permissible and impermissible PTO expert

testimony. A PTO expert may testify to PTO policies and procedures because such testimony

would be relevant and helpful to jurors likely to be unfamiliar with such processes. See supra

pages 9–10. Conversely, it is impermissible to testify on legal requirements or on whether a party

complied with those requirements, as doing so would “invade the province of the court to

determine the applicable law and to instruct the jury as to that law.” Bausch & Lomb, 79 F. Supp.

2d at 257; see also Degelman Indus., 2011 WL 6754051, at *4–5 (allowing testimony on PTO

procedures but barring testimony that, among other things, the “Plaintiff and its representatives

failed to disclose material information to the PTO”); Ideal World Mktg., Inc. v. Duracell, Inc., 15

F. Supp. 2d 239, 244 n.2 (E.D.N.Y. 1998) (barring testimony from trademark attorney expert who

sought to offer purely legal analysis). This is consistent with the “well-established rule in this

Circuit that experts are not permitted to present testimony in the form of legal conclusions.”

Sanders v. Mt. Sinai Sch. of Med., 418 F. Supp. 2d 339, 341–42 (S.D.N.Y. 2005).4

        Deutsch now faults Hampton because—unlike Deutsch’s expert Krugman—Hampton does

not actually opine on whether Diageo committed fraud or whether the Bulleit bottle shape is

distinctive. In Deutsch’s view, Hampton should have focused on evaluating “the substance of

[Diageo’s] response” to the Examining Attorney and presented a legal opinion on the merits.5 See


4
  Courts in other circuits recognize a similar distinction. See, e.g., Ass Armor, LLC v. Under Armour,
Inc., 2016 WL 7156092, at *3 (S.D. Fla. Dec. 8, 2016) (“In intellectual property cases, courts generally
have determined that testimony by a PTO expert may include information regarding PTO procedures and
policies and practices, but should not involve opinion on legal issues.” (citation omitted)); Am. Cruise
Lines, Inc. v. HMS Am. Queen Steamboat Co. LLC, 2017 WL 3528606, at *6 (D. Del. Aug. 16, 2017)
(distinguishing between testimony on PTO policies and procedures and “testimony on substantive
trademark law”); In re Wellbutrin SR Antitrust Litig., 2010 WL 8425189, at *6 (E.D. Pa. Mar. 31, 2010)
(granting motion to exclude PTO expert testimony that would explain “specific areas of patent law” and
not just “relevant background information”).
5
 Deutsch also argues that Hampton improperly testifies to the truthfulness of Diageo’s outside counsel
when he argued to the Examining Attorney that the shape of the Bulleit bottle design was distinctive. See


                                                   14
        Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 19 of 24




Deutsch Mot. at 10. But that is precisely the type of testimony that courts regularly reject, since

testimony on disputed legal issues in the case (such as whether the Bulleit Trade Dress was

distinctive relative to other bottles) invades the province of the court and the jury. See, e.g., Bausch

& Lomb, 79 F. Supp. 2d at 257. Indeed, this is a reason why Krugman’s testimony on these issues

must be excluded, not a reason to exclude Hampton’s testimony. See generally Krugman

Exclusion Mot., ECF No. 228.

        Contrary to Deutsch’s motion, Hampton’s testimony properly describes the process

followed by Diageo and its counsel in the prosecution of the ‘812 Registration. This testimony is

directly relevant to the fraud claim. It will provide critical context for the jury to understand a

complex process followed by the PTO in reviewing trademark applications including the common

practice of issuing preliminary refusals known as “Office Actions.” This kind of neutral overview

of the process is particularly important as Deutsch repeatedly has attempted to mischaracterize the

initial refusal of the PTO as some definitive determination of the invalidity of the application. See,

e.g., Defs.’ Am. Answer, Affirmative Defenses & Countercls., ECF No. 34, ¶ 69 (wrongly

claiming that “the Examining Attorney put Diageo on notice of the invalidity of its alleged design”

in the July 20, 2005 correspondence).

        Equally meritless is Deutsch’s bizarre argument that Diageo’s reference to the numerous

design awards won by Bulleit (and Hampton’s comment on those awards) is irrelevant to the legal

arguments for distinctiveness Diageo presented in good faith to the Trademark Office. Deutsch

Mot at 11. Deutsch cites no authority for this proposition because it defies all logic. The Bulleit



Deutsch Mot. at 11. This is simply wrong: the cited portion of Hampton’s report does not opine on
substance, but only on the fact that Diageo’s lawyers were making arguments typical for trade dress
applicants in that context. Hampton Report ¶ 58. Hampton does not opine either on Diageo’s counsel’s
state of mind at the time he made the representation or on whether the Bulleit Trade Dress was in fact
distinctive.

                                                  15
        Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 20 of 24




Trade Dress has received numerous design awards precisely because it was an uncommon and

highly innovative design that merited recognition by Diageo’s peers. This is potent evidence of

how the design was perceived in the market and therefore probative of inherent distinctiveness.

See Fiji Water Co., LLC v. Fiji Mineral Water USA, LLC, 741 F. Supp. 2d 1165, 1176 (C.D. Cal.

2010) (“FIJI has won international awards for print and packaging excellence and design

innovation in the food packaging industry, which is strong evidence that its packaging is unique

or unusual in the field and not simply a variation on existing bottled water designs.”).

III.   Hampton’s Rebuttal Opinions Are Proper.

       Diageo has moved to exclude Krugman and Saidman’s testimony and, to the extent those

motions are successful, the Court need not address the propriety of Hampton’s rebuttal opinions

in response to those proffered experts. However, to the extent that the Court declines to exclude

Krugman and Saidman’s testimony, it should readily reject Deutsch’s arguments to exclude

Hampton’s rebuttal opinions. Deutsch does not deny that Hampton’s rebuttal report responds to

portions of the Krugman and Saidman reports; Deutsch merely contends that Hampton failed to

“properly rebut” these reports. See Deutsch Mot. at 12; id. at 12–15. As with Deutsch’s core

misunderstanding of the purpose of PTO experts, its arguments reflect a similarly deep

misunderstanding of the purposes of expert rebuttal.

       “Rebuttal evidence is properly admissible when it will explain, repel, counteract or

disprove the evidence of the adverse party.” Scott v. Chipotle Mexican Grill, Inc., 315 F.R.D. 33,

44 (S.D.N.Y. 2016) (quoting Sci. Components Corp. v. Sirenza Microdevices, Inc., 2008 WL

4911440, at *2 (E.D.N.Y. Nov. 13, 2008)); see Fed. R. Civ. P. 26(a)(2)(D)(ii) (allowing expert

testimony “intended solely to contradict or rebut evidence on the same subject matter identified by

another party”). Here, Hampton’s rebuttal testimony serves the dual purpose of continuing to



                                                16
        Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 21 of 24




explain PTO procedures to put Deutsch’s expert testimony into context and of refuting key aspects

of that testimony.

       For example, Hampton critiques Krugman’s reliance on third-party uses of purportedly

similar products as misleading for two reasons: (1) “[w]hen evaluating whether similar container

configurations exist in the relevant market, the Examining Attorney will consider the overall

appearance of the trade dress,” and (2) the Examining Attorney did not reference any third-party

bottles with the same combination of features claimed in the ‘812 Registration and therefore likely

did not find any such bottles. Hampton Rebuttal Report ¶ 11. Deutsch complains that Krugman’s

testimony was focused on the existence of third-party bottles about which the Examining Attorney

might not have known, so Hampton’s testimony is “irrelevant.” See Deutsch Mot. at 12. Even if

this were a proper subject of testimony by Krugman—and it is not, see Krugman Exclusion Mot.

at 7–11, ECF No. 228—Hampton’s rebuttal is directly responsive. Specifically, it clarifies that

the Examining Attorney would only consider the overall appearance of the trade dress and third-

party products in determining whether any similar configurations existed, and that the fact that the

Examining Attorney did not identify any indicated that he had not found any in his own searches.

       Hampton also critiques Krugman’s conclusion that Deutsch’s defenses of functionality,

abandonment, and fraud were “properly raised . . . in the context of this civil action,” Krugman

Report at 11–13, noting that Krugman “fails to cite to any evidence that would support the proper

raising of those defenses.” Hampton Rebuttal Report ¶¶ 13–14. Deutsch now avers that Krugman

“did not opine on the validity of these defenses, just that they could be raised at any time.” See

Deutsch Mot. at 13. Given the expansive scope of Krugman’s report and the ways in which

Krugman attempts to pass judgment on the validity of Diageo’s statements to the PTO, however,

this rebuttal by Hampton is plainly responsive to Krugman’s testimony.



                                                17
        Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 22 of 24




       Deutsch’s remaining arguments, once more, simply fault Hampton for not adopting

Deutsch’s expert’s factual and legal conclusions wholesale. Deutsch criticizes Hampton for

disagreeing with Krugman’s interpretation of the Examining Attorney’s initial request that Diageo

identify the claimed features of the mark and disclaim any other features in dotted lines. See

Deutsch Mot. at 12. Deutsch also criticizes Hampton’s conclusion—in response to Saidman—that

the standard for functionality in the design patent context is relevant to the standard for

functionality in the trade dress context, and further argues that none of the statements made in the

‘271 Redemption Bottle Application can be attributable to Deutsch despite Deutsch’s president

and employees having represented under oath the patentability of the bottle design. See id. at 14–

15. Hampton’s testimony engages with and rejects each of these conclusions. See Hampton

Rebuttal Report ¶ 12 (explaining that Diageo did not “refuse[] to submit a drawing” disclaiming

the shape of the bottle, but rather presented counter-argument as it was entitled to do); id. at 16 n.6

(rebutting Saidman’s functionality analysis); Hampton Report ¶¶ 61–64 (explaining that Deutsch’s

employees executed declarations of assignment representing to the PTO that the Redemption bottle

design was patentable). These disputes between experts are proper areas for cross-examination

and development at trial—not grounds for exclusion now.

IV.    Hampton’s Challenged Deposition Testimony Is Admissible To The Extent Deutsch
       Questions Hampton On Similar Issues.

       Finally, Deutsch seeks to exclude testimony by Hampton about whether Diageo can claim

exclusive rights in certain aspects of the Bulleit Trade Dress. See Deutsch Mot. at 8–9 (citing

Hampton Tr. 256:3–259:13, 261:25–266:20). Deutsch correctly notes that Hampton’s written

reports do not opine on what rights Diageo has in the Bulleit Trade Dress. Deutsch does not

mention that the deposition testimony Deutsch cites was elicited in response to direct questioning

by Diageo’s counsel only after Deutsch’s counsel had already asked Hampton a series of questions


                                                  18
          Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 23 of 24




about whether and how Diageo could claim exclusive rights in individual features of the Bulleit

Trade Dress. See Hampton Opp. Servodidio Decl. Ex. 4 (Hampton Deposition Transcript) 53:3–

70:16. To the extent that Deutsch pursues this line of questioning at trial—which would be

inappropriate precisely because “[t]his claim is a legal opinion on an ultimate issue” to be included

in the Court’s instructions to the jury, not answered by an expert, cf. Deutsch Mot. at 9—Diageo

retains the right to object and to introduce additional testimony from Hampton on this issue. See,

e.g., In re: Gen. Motors LLC Ignition Switch Litig., 2015 WL 9480448, at *7 (S.D.N.Y. Dec. 29,

2015) (holding that when a party “open[s] the door” by introducing a certain form of expert

testimony, that party “cannot complain” when the opposing party offers similar testimony in

response).

                                         CONCLUSION

           Based on the foregoing, Diageo respectfully requests that the Court deny Deutsch’s

motion to exclude the testimony of Philip G. Hampton, II and his accompanying report and rebuttal

report.

Dated:     New York, New York
           January 12, 2021                            Respectfully submitted,


                                                       By: /s/Gianni P. Servodidio____________
                                                           Susan J. Kohlmann
                                                           Gianni P. Servodidio
                                                           Jacob D. Alderdice
                                                           Allison N. Douglis
                                                           JENNER & BLOCK LLP
                                                           919 Third Avenue, 38th Floor
                                                           New York, NY 10022
                                                           Phone 212-891-1600
                                                           Fax 212-891-1699
                                                           gservodidio@jenner.com

                                                            Attorneys for Plaintiff Diageo North
                                                            America, Inc.


                                                 19
        Case 1:17-cv-04259-LLS Document 259 Filed 01/12/21 Page 24 of 24




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 12, 2021, true and correct copies of the foregoing

Memorandum of Law in Opposition to Deutsch’s Motion to Exclude the Testimony of Philip G.

Hampton, II and supporting declaration and exhibits were filed electronically. Notice of this filing

will be sent to all registered parties by operation of the Court’s electronic filing system.

                                                _____/s/ Jacob D. Alderdice________
                                                       Jacob D. Alderdice




                                                 20
